Continuation of 12: 
Regarding Applicant’s arguments, on Pages 7-8 of the Remarks, toward the amended limitation of the power vending circuit breaker “has the form factor of a miniature circuit breaker or a molded case circuit breaker”, examiner respectfully notes that the limitation, not previously considered requires further consideration and search. 
The Applicant arguments, on Pages 7-10 of the Remarks toward Aiken and the limitation of "a thermal- magnetic protection circuit electrically connected in series with said at least one of said number of separable contacts between said one of said first terminals and said one of said second terminals," are previously addressed and copied below.
Examiner respectfully notes that Aiken discloses in Paragraph 15, “….circuit breaker 24 is configured to provide a safety function when excessive electrical current is detected…”, and provide thermal protection from overheating due to excessive current and element 24 is electrically connected in series with contactor 18, and meets the limitation of “connected in series with at least one of the contacts of the contactor”.  Examiner respectfully further notes that the claimed thermal-magnetic protection circuit and the element 24 of Aiken both operate when an overcurrent or “excessive electrical current” is detected to protect the load/electric vehicle coupled to the power vending circuit breaker. Examiner further respectfully notes that Claims does not recite any distinct features for the claimed thermal magnetic protection circuit and Aiken’s disclosed element 24 being a conventional circuit breaker circuit breaker 24 is configured to provide a safety function when excessive electrical current is detected…”, 
It is also noted that the background of applicant’s invention describes that circuit breakers use a thermal-magnetic trip device to actuate the operating mechanism to open the separable contacts, see page 1, lines 18-22 and page 2, lines 4-7. Thus, the circuit breaker of Aiken et al can reasonably be interpreted as meeting the claimed thermal-magnetic protection circuit.
Regarding Applicant’s arguments, on Page 10 of the Remarks toward dependent Claims (2-11 and 13), please see response to arguments toward Claim 1 and 12 above.  
Regarding Applicant’s arguments, on Pages 10-11 of the Remarks toward dependent Claims 4-11, toward the combination of Aiken and Netzberg, examiner respectfully notes that selection of load type, circuit breaker type, and add-on modules based on the load and circuit breaker would be obvious to one of ordinary skill in the art having the combined teaching of Aiken and Netzberg meeting the limitations as parent Claim 3 of claims 4-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 1/13/2021